IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-30,183-09


                   EX PARTE JUAN ROBERTO RODRIGUEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 1990CR1294-W7 IN THE 227TH DISTRICT COURT
                            FROM BEXAR COUNTY


        Per curiam. Yeary, J., not participating.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to arson and was

sentenced to twenty-five years’ imprisonment.

        In the instant application, Applicant raises one ground for review alleging an improper denial

of time credit for periods when Applicant was on parole prior to revocation. Applicant also alleges

that the enhancement of his sentence using remote prior convictions was improper. Applicant

requests appointment of habeas counsel and a live habeas hearing.

        This Court has reviewed Applicant's claim that he is being improperly denied street time
                                                                                                2

credit, and finds that it is without merit. See Ex parte Noyola, 215 S.W.3d 862, 867 (Tex. Crim.

App. 2007). Therefore, it is denied. Applicant's remaining claims are barred from review; as such,

they are dismissed. Tex. Code Crim. Proc. art. 11.07 § 4.



Filed: March 9, 2016
Do not publish